     8:18-cv-00196-JFB-CRZ Doc # 50 Filed: 09/18/20 Page 1 of 6 - Page ID # 1348




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

    DAVID PITLOR,

                         Plaintiff,                                         8:18CV196
                                                                             8:19CV95
         v.

    CHARLES SCHWAB & CO., INC.,                                MEMORANDUM AND ORDER
                 Defendant.


        This matter is before the Court on defendant Charles Schwab & Co., INC.’s, 1

(hereinafter “Schwab”) 2 motion to dismiss pursuant to Fed. R. Civ. P. 41(b) 3. Filing No.

46. Plaintiff brought this lawsuit contending, among other things, breach of contract,

defalcation,        fraudulent         misrepresentation/concealment,               and        negligent

misrepresentations.       Filing No. 6.      The Court ordered that arbitration occur and be

conducted by September 12, 2018 for 8:18-cv-196 (Filing No. 26 ) and September 12,

2019 for 8:19-cv-95 (Filing No. 17). Schwab argues that plaintiff David Pitlor (hereinafter

“Pitlor”) has had more than enough time to submit a Statement of Claim and initiate the

arbitration process with the Financial Industry Regulatory Authority (“FINRA”), but to date,

has failed to do so. Filing No. 46. Pitlor argues that he is committed to arbitrating the

dispute with Schwab. Filing No. 45. Pitlor further argues that he wants to submit a

product that is representative of his best efforts and that he anticipates two weeks will be

enough time to assemble everything properly. Id. Pitlor also now claims in a newly filed



1
  All CM/ECF citations refer to filings in 8:18cv196 unless otherwise specified.
2
  On June 13, 2018, the Court granted Schwab’s Motion to Substitute Defendant (Filing No. 10), substituting
Charles Schwab Corporation with Charles Schwab & Co., Inc. and ordering the caption on all docket filings
to ref lect this substitution. Filing No. 26.
3
  On March 5, 2019, Pitlor initiated a new lawsuit by f iling another complaint against Schwab (Pitlor v.
Charles Schwab & Co., Inc., Case No. 8:19-CV-00095-RFR-SMB). See Filing No. 36. Schwab now request
the Court dismiss both of Pitlor’s cases against Schwab for failing to prosecute. Filing No. 46 at 4.

                                                    1
    8:18-cv-00196-JFB-CRZ Doc # 50 Filed: 09/18/20 Page 2 of 6 - Page ID # 1349




complaint “that TD Ameritrade directly interfered with [his] Schwab account” and

characterizes this as a “conspiracy” between Schwab and TD Ameritrade, that prevented

Pitlor from making this claim previously. Filing No. 47. Accordingly, Pitlor requests that

the Court deny Schwab’s motion to dismiss or to first consider Schwab’s answer to Pitlor’s

newly filed complaint prior to entering a judgment. Id.

        I.      BACKGROUND

        Pitlor opened a brokerage account with Schwab in February of 2018. Filing No. 1-

1, Complaint, at 5. Disagreements soon arose concerning Pitlor’s account funds and the

transactions Pitlor made using his account. Filing No. 26. On April 25, 2018, Schwab

terminated Pitlor’s account. Id.

        On May 2018, Pitlor, appearing pro se, Filing No. 1, filed a complaint against

Schwab. Filing No. 6. Schwab filed a motion to compel arbitration, which the Court

granted on June 13, 2018. Filing No. 26. 4 The Court found that Pitlor “fail[ed] to carry

his burden and demonstrate that arbitration is improper due to unconscionability.” Id. As

a result, the Court ordered the parties to proceed to arbitration pursuant to an arbitration

clause in the Account Agreement and Application Agreement between Pitlor and Schwab.

Id. The Court further ordered that “[b]eginning on September 12, 2018, and every 90

days thereafter, the parties shall file a joint status report regarding the progress of the

arbitration proceedings[.]” Id. 5

        On June 14, 2018, one day after the Court ordered the parties to proceed to

arbitration, Pitlor filed a “Motion for Court to Issue Prompt Response,” Filing No. 27, and


4
  The Court also granted Schwab’s motion to compel arbitration in the March 5, 2019 lawsuit Pitlor f iled
against Schwab. See 8:19-CV-95, Filing No. 17 at 6.
5
  The Court also ordered to f ile a joint status report regarding the progress of the arbitration proceedings
every 90 days in the second lawsuit. See 8:19-CV-95 Filing No. 17 at 7.

                                                     2
  8:18-cv-00196-JFB-CRZ Doc # 50 Filed: 09/18/20 Page 3 of 6 - Page ID # 1350




an “Emergency Motion for Immediate Injunctive Relief,” Filing No. 28. Pitlor stated,

among other things, “I am not going to arbitration” because he needed “immediate relief”

since he was “days away from being homeless.” Id. On the same day, the Court entered

an order receiving Pitlor’s supplemental evidence and arguments in Filings 27 and 28 “for

the purposes of reconsidering the court’s order submitting this case to arbitration.” Filing

No. 30. The Court concluded that the “prior order submitting this case to arbitration

remains in effect.” Id. The Court further stated: “Plaintiff is hereby notified that the

undersigned magistrate judge will neither receive further evidence or arguments, nor rule

on additional motions to reconsider the prior ruling requiring the parties to submit this

case to arbitration.” Id.

       On September 12, 2018, Pitlor filed a “Motion to Reconsider” along with a status

report pursuant to the Court’s June 13, 2018 Order. See Filing No. 26; see also Filing

No. 31. In his Motion to Reconsider, Pitlor request the Court reconsider the order to

compel arbitration and the order of injunctive relief with respect to the new evidence he

attached to his motion and for “Schwab’s unconstitutional abuses of power that continue

to harm” him. Filing No. 31.

       On March 5, 2019, Pitlor initiated a new lawsuit by filing another complaint against

Schwab (Pitlor v. Charles Schwab & Co., Inc., Case No. 8:19-CV-00095-RFR-SMB). See

Filing No. 36. On October 2019, Pitlor notified the Court that his employment and

licensure exam were occupying his schedule but that he “intend[ed] to promptly file a

Statement of Claim and initiate FINRA arbitration proceedings” to resolve both 8:18-CV-

196 and 8:19-CV-95 cases. Filing No. 40. On December 2019, Pitlor informed the Court

that “arbitration has taken longer than anticipated to prepare due to efforts to



                                             3
  8:18-cv-00196-JFB-CRZ Doc # 50 Filed: 09/18/20 Page 4 of 6 - Page ID # 1351




consolidate…the merits of the dispute.”        Filing No. 42. Pitlor further stated that he

“anticipate[d] the lengthy endeavor of cataloguing the screenshots and other record

documents to be completed within the next 1-2 weeks and plans to file the Statement of

Claim immediately upon its completion.” Id.

       Every status report from Schwab since December 2018 to present (September 1,

2020), indicates that Pitlor has not filed a Statement of Claim to initiate the arbitration

process with FINRA. See Filing Nos. 32, 34, 36-37, 39, 41, 43, & 49. Consequently, on

May 12, 2020, the Court ordered Pitlor to file a status report by June 12, 2020 “stating

that arbitration has been initiated….or adequately explain why it has not been.” Filing No.

44. The Court further stated that “[t]he failure to timely file a status report will result in

dismissal of Plaintiff's federal lawsuits without further notice.” Id.

       On June 12, 2020, Pitlor filed a status report. Filing No. 45. Pitlor stated that he

has been “working tirelessly for the past 7 months working on this complaint” and “non-

stop for the past several weeks trying to finish.” Id. at 1. He “desire[s] to submit a finished

product that is representative of…[his] best efforts,” and “refuse[s] to try to jam into 8

hours of work what… [he] anticipate[s] will take about 2 weeks to assemble properly.” Id.

He further stated that “[w]hat remains to be completed is largely formatting, references,

and the like” and that he “remain[ed] committed to arbitrating the dispute with Schwab

that was ordered to be resolved in arbitration.” Id.

       Schwab now request the Court dismiss both of Pitlor’s cases against Schwab for

failing to prosecute. Filing No. 46.




                                               4
  8:18-cv-00196-JFB-CRZ Doc # 50 Filed: 09/18/20 Page 5 of 6 - Page ID # 1352




       II.       DISCUSSION

       Fed. R. Civ. P. 41(b) explains that

       [i]f the plaintiff fails to prosecute or to comply with these rules or a court
       order, a defendant may move to dismiss the action or any claim against it.
       Unless the dismissal order states otherwise, a dismissal under this
       subdivision (b) and any dismissal not under this rule . . . operates as an
       adjudication on the merits.

Fed. R. Civ. P. 41(b).

       “The Eighth Circuit has long held dismissal for failure to prosecute is well within

the court’s discretion.” Lund v. Matthews, No. 8:13CV144, 2014 WL 2681703, at *2 (D.

Neb. June 11, 2014) (citing Roberts v. Missouri Div. Of Employment, 636 F.2d 249, 250

(8th Cir. 1980)).

       Pursuant to Fed. R. Civ. P. 41(b), the Court finds it appropriate to dismiss this

action. Pitlor has had more than enough time to submit a Statement of Claim to initiate

the arbitration process with FINRA. Arbitration was ordered more than two years ago in

8:18-cv-196 (Filing No. 26), and more than one year ago in 8:19-cv-95 (Filing No. 17), yet

Pitlor has failed to file a Statement of Claim to initiate the arbitration process with FINRA.

See Filing Nos. 32, 34, 36-37, 39, 41, 43, & 49. The Court also notes that dismissal is

warranted because all of Pitlor’s claims are subject to arbitration pursuant to an arbitration

clause in the Account Agreement and Application Agreement between Pitlor and Schwab

(finding “that the claims at issue in this matter are within the scope of the parties’ broad

agreement to arbitrate as they ““aris[e] out of” and “relat[e] to” the Account Agreement,

transactions in Plaintiff’s Schwab account, and Plaintiff’s relationship with Schwab”).

Filing No. 26.




                                              5
  8:18-cv-00196-JFB-CRZ Doc # 50 Filed: 09/18/20 Page 6 of 6 - Page ID # 1353




       In regard to Pitlor’s newly filed complaint against Schwab, the Court finds that it

need not address this complaint because Pitlor was instructed that the Court will refuse

to receive further evidence or arguments. Filing No. 30. However, even if the Court

entertains Pitlor’s new complaint against Schwab, the Court finds that Pitlor has failed to

explain how the new complaint is not subject to the arbitration clause. Indeed, this Court

previously concluded that the arbitration agreement had broad language because it

included language like “arising out of” or “relating to” the Account Agreement transactions

in Pitlor’s Schwab account and relationship with Schwab.


       THEREFORE, IT IS ORDERED:

          1. Schwab’s motion to dismiss 8:18-cv-196 (Filing No. 46) is granted.

          2. Schwab’s motion to dismiss 8:19-cv-95 (Filing No. 34) is granted.


Dated this 18th day of September, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                            6
